DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/728025, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, Application No. 62/728025 fails to provide support for all claims of this application. Claim 1 recites a plurality of active material particles volume expansion range of about 8 vol% to about 180 vol% during one or more charge-discharge cycles of a Li-ion battery cell. ‘025 fails to disclose this claimed range, and instead only teaches “high capacity nanocomposite powders (comprising conversion- or alloying-type active materials and including elements such as Si and C) that experience certain volume changes during cycling (moderately 
It is respectfully requested than any future amendments to the claims detail whether Applicant considers the claims supported by the 62/728025 application or the instant application with appropriate citations to the corresponding document. An argument that the claims are supported by the 62/728025 application without proper citations to where support can be found will not be held persuasive. 

Response to Amendment
Support for the amendments to claims 1, 19, and 22 can be found in the 16/563791 application at P5, 21, 31, and 54, and support can also be found in the 62/728025 application at P16-17, 25-27, and 66.
The amendments to claims 1, 19, and 22 have been entered.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered.  Applicant’s principal arguments (organized by lowercase letters) follow with a subsequent Examiner response section (organized by lowercase Roman numerals) that is respectfully submitted. 
Claim 1, and thus dependent claims 2-18 and 21-22, are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The Applicant respectfully traverses these rejections. The Examiner asserts that "the evidence of record does not show that a skilled artisan can practice the full scope of the claims which any and all plurality of active material particles that exhibit an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell (claim 1)." (e.g., see Pages 4-5 of the Office Action, Emphasis added). By the present Amendment, independent claim 1 is amended to specify that the active material particles are "composite particles comprising at least an alloying-type active material", e.g., "silicon, germanium, antimony, aluminum, magnesium, zinc, gallium, arsenic, phosphorous, silver, cadmium, indium, tin, lead, bismuth, their alloys, and others." (e.g., see [0007] of the published Specification). The vol. % of such active materials upon lithiation is known in the art, e.g., at [0040] of the published Specification, "Si suffers from significant volume expansion during Li insertion (up to approximately 300 vol. %)". However, "[f]ormation of (nano)composite Si- comprising particles ... may reduce volume changes during Li-ion insertion and extraction, which, in turn, may lead to better cycle stability in rechargeable Li-ion cells." Id. In context, any active material that expands more 180 vol. % can simply be made part of a composite particle with a sufficient amount of other (inactive) material to essentially 'dilute' the vol. % expansion characteristic. The Applicant in any case notes that such particles are known in the art and described sufficiently in other printed publications by the Applicant; after all, similar particles are described in the Applicant's own Background section (albeit, with up to a 160 vol. % expansion, but as noted above this is a tunable parameter for many active materials). 
The active material particles as claimed are not sufficiently described in the background section, nor are they described sufficiently in any other sections of the disclosure. The background section (of the specification filed with 16/563791) states a laundry list of known alloying-type active electrode materials:
    PNG
    media_image1.png
    327
    604
    media_image1.png
    Greyscale

            
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        ), and even more so if it is high (4-10 mAh/            
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        , P25).  There is no specified example or parameters recited of a class of materials in terms of composition, structure, amounts, etc., that when met achieve the claimed volume expansion ranges at the given times. A person of ordinary skill in the art, even if reading the background section into the claims, would not know what materials, structure, etc. are required such that the claimed volume expansion ranges are exhibited at the given times. 
Applicant states such particles are known in the art and described sufficiently in other printed publications by the Applicant, however the Examiner notes that no applications have been cited by application for the Office to reference. 
Moreover, Applicant cannot look to other prior art documents to meet the enabling disclosure requirement. The purpose of the requirement that the specification describes the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained within the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.  
The Examiner notes that "[i]t is further not clear in what type of Li-ion battery the above results are obtained, the structure and composition required of the electrolyte, separator, and cathode to achieve the results obtained, and the overall charge/discharge parameters (e.g., rate of charge/discharge, amount of current/voltage applied during 
The Examiner puts forth the question to Applicant: what exactly is the structure, composition, amounts thereof, etc. of the plurality of active material particles exhibiting an average volume expansion of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell and an average areal capacity loading in the range of about 3 mAh/                    
                        
                            
                                c
                                m
                            
                            
                                2
                            
                        
                    
                 to about mAh/                    
                        
                            
                                c
                                m
                            
                            
                                2
                            
                        
                    
                ? The disclosure does not enable a single example. The disclosure does not outline a given set of parameters that meet the features claimed that could be followed.
For example, what composition do the active material particles have to meet? What structure do the active material particles have to have (core/shell, 
Furthermore, Applicant’s own arguments against the prior art further the Examiner’s position against the threshold of enablement:
The Applicant respectfully traverses these rejections. Ikenuma discloses that “it is preferable that the active material layer be a second electrode layer and a first electrode layer for increasing adhesion between the second electrode layer and the current collector be provided between the second electrode layer and the current collector.” (e.g., see [0081] of Ikenuma). Ikenuma relates almost exclusively to an electrode that uses graphite as its active material, with one generic, catch-all paragraph added to cover higher capacity alternatives, e.g.: 

[0100] As the negative electrode active material, other than the above carbon materials, an alloy-based material which enables a charge-discharge reaction by an alloying and dealloying reaction with carrier ions can be used. In the case where carrier ions are lithium ions, for example, a material containing at least one of Mg, Ca, Al, Si, Ge, Sn, Pb, As, Sb, Bi, Ag, Au, Zn, Cd, Hg, and In can be used as the alloy-based material. Such metals have higher capacity than graphite. In particular, silicon has a significantly high theoretical capacity of 4200 mAh/g. For this reason, silicon is preferably used as the negative electrode active material. (e.g., see [0100] of Ikenuma)

However, Ikenuma provides no discussion at all with regard to the complexities that would naturally be faced in swapping out graphite (very low volume changes at lithiation) to such higher capacity materials that experience electrode-destroying levels of volume. For this reason, Ikenuma’s disclosure here amounts to a discussion of mere alternative possibilities, without reaching the enablement threshold of forming functional electrodes using such high-expanding active materials, as noted in other responses submitted by the Applicant earlier in the prosecution of the subject application (Examiner emphasis).

without reaching the enablement threshold of forming function electrodes,” yet Applicant’s instant application which is entirely lacking in the teaching of how to make and/or use the electrode claimed does somehow meet the enablement threshold.  Accordingly, Applicant’s arguments presented against the prior art further the Examiner’s position that the claims presented are not enabled.
As such, the 112(a) [Enablement] rejection is maintained.
Claims 21 and 22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.
In light of the amendment to the claims, the 112(a) [Written Description] rejections of claims 21 and 22 has been withdrawn.
Claim 1, and thus dependent claims 2-18 and 21-22, claim 7, and thus dependent claims 8- 9, claims 14-15, and claim 22, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The Applicant respectfully traverses these rejections. Regarding the feature of "...the plurality of active material particles exhibiting...an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell..."  Emphasis added) as recited in independent claim 1, the Examiner asserts the following:
... The above underlined functional features do not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the functional claim language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim. For example, it is not clear from the claim terms what is required in terms of chemical composition, particle size, processing steps, etc. that provides for a plurality of active material particles that exhibit the results claimed of exhibiting an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge- discharge cycles of a Li-ion battery cell. It is further not clear in what type of Li-ion battery the above results are obtained, the structure and composition required of the electrolyte, separator, and cathode to achieve the results obtained, and the overall charge/discharge parameters (e.g., rate of charge/discharge, amount of current/voltage applied during charging cycle, etc.) required to achieve the results obtained. (e.g., see Pages 14-15 of the Office Action) 
The vol. % characteristic can be assessed by how a particle changes during lithiation and delithiation. As noted above, the vol. % expansion of active material particles can be readily measured. Performance may vary, but such particles can be used   with various cathodes/anodes/electrolytes/etc. In this regard, the Applicant notes that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). If a poor (unsuitable) electrolyte is chosen, then fewer ions will reach certain particles, but the particles that undergo lithiation can still be measured. Hence, the various operating parameters noted by the Examiner are relevant to cell operation, but are not particularly relevant to an assessment of how a particular particle reacts to Li or Li-ion insertion / extraction. The Examiner further asserts the following: 

Further, the feature of "one or more charge-discharge cycles" recited in claim 1 is not clear from the claim terms or Applicant's disclosure as the parameters thereof are not defined and are known in the art to vary significantly. For example, could this charge-discharge cycle occur at any time of the life of the e.g., see Page 15 of the Office Action) 

In theory, yes, and this interpretation of "one or more charge-discharge cycles" is corroborated by the Specification (e.g., see [0043] of the published Specification, which describes how the vol. % expansion changes over extended cycling periods, albeit some of which are at boundaries that are slightly different than those claimed). However, at any given cycle, the vol. % expansion could be readily measured by POSITA, such that there is no indefiniteness. The Examiner further asserts the following: 

... Could the depth of charge-discharge be less than a full discharge-charge such that elemental silicon (Si) reads on the limitation (i.e., at some point in a charge-discharge cycle of elemental silicon, it will pass through the range of 80-180 vol% on its way to full lithiation volume expansion of 300%)? ... (e.g., see Page 15 of the Office Action) 

The Applicant does not believe such an interpretation is reasonable. If lithiation could be paused mid-cycle such that any "pass-through" vol. % expansion was encompassed, then the recitation of any lower bound to vol. % expansion becomes meaningless (e.g., a pure Si particle that expands to 300%+ could under this interpretation be stopped at 9 vol. %, or 11 vol. %, and so on, at smaller and smaller time granularities, and thereby be any vol. % that is less than or equal to its vol. % expansion in the fully charged state). The Applicant believes that "an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell" reasonably refers to, for a particular charge-discharge cycle, the degree of vol. % expansion that the particles experience in a fully-lithiated state (or charged part of cycle) vs. those same particles in an unlithiated state (or discharged part of cycle). The Examiner further asserts the following: 

.... Is this applicable to all charging (and discharging) ratings (a battery's C rating is defined by the rate of time in which it takes to charge or discharge; thus, is this applicable at all C ratings such as C/2, C/4, C/10)? The answers are not clear from the claims terms or the disclosure, therefore the claim is rendered indefinite. (e.g., see Page 15 of the Office Action) 

The Applicant respectfully submits that POSITA would recognize various protocols by which the capacity of a battery can be tested/observed. Generally, measured capacity depends on the charge/discharge rates. A material that has a larger capacity has a larger amount of lithium incorporated therein, and hence exhibits a larger volume change. There are many different ways such measurements can be achieved, as would be understood by POSITA. In view of the above-remarks, the Applicant respectfully requests that the Office withdraw these rejections.
35 U.S.C. 112(b) or pre-AJA 35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims 
Claim 1 recites the ambiguous, non-definitive functional features as underlined of: “ ..the plurality of active material particles exhibiting...an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell...”
Applicant’s arguments with respect to examiner’s arguments:
“It is further not clear in what type of Li-ion battery the above results are obtained, the structure and composition required of the electrolyte, separator, and cathode to achieve the results obtained, and the overall charge/discharge parameters (e.g., rate of charge/discharge, amount of current/voltage applied during charging cycle, etc.) required to achieve the results obtained.”
“Further, the feature of "one or more charge-discharge cycles" recited in claim 1 is not clear from the claim terms or Applicant's disclosure as the parameters thereof are not defined and are known in the art to vary significantly. For example, could this charge-discharge cycle occur at any time of the life of the Li-ion battery and achieve the result (e.g., the first cycle versus the 400th cycle)?” 
“Could the depth of charge-discharge be less than a full discharge-charge such that elemental silicon (Si) reads on the limitation (i.e., at some point in a charge-discharge cycle of elemental silicon, it will pass through the range of 80-180 vol% on its way to full lithiation volume expansion of 300%)?”
“Is this applicable to all charging (and discharging) ratings (a battery's C rating is defined by the rate of time in which it takes to charge or discharge; thus, is this applicable at all C ratings such as C/2, C/4, C/10)? The answers are not clear from the claims terms or the disclosure, therefore the claim is rendered 
have been considered and are persuasive.
However, as noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The above underlined functional features of claim 1do not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the functional claim language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
For example, it is not clear what is required in terms of chemical composition, shape, particle size of the individual particles/pieces that make up the composite particles, processing, etc. that provides for active material particles that exhibit the results claimed of exhibiting volume expansion in the range of 8 vol.% to 180 vol% during one or more charge-discharge cycles of a Li-ion battery cell. 
Further, MPEP 2173.05(g) notes that ambiguities could be resolved in a number of ways including applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); or applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or applicant could amend the claims to recite the particular structure that accomplishes the function. In the instant scenario, the specification fails to provide any formula to achieve the given properties, any specific examples whatsoever, or any guidance to teach a person skilled in the art when the claim limitation is satisfied. The claims have not been amended to recite the particular structure that accomplishes the functional features/results, and moreover, there is no such guidance/example/structure disclosed. 
The 112(b) rejection is maintained as all arguments against it are not persuasive; however, the portion that is argued above (see xi.) has been removed from the rejection in view of the persuasive argument. 
Rejections under 35 U.S.C. § 103The Applicant respectfully traverses these rejections. Ikenuma discloses that “it is preferable that the active material layer be a second electrode layer and a first electrode layer for increasing adhesion between the second electrode layer and the current collector be provided between the second electrode layer and the current collector.” (e.g., see [0081] of Ikenuma). Ikenuma relates almost exclusively to an electrode that uses graphite as its active material, with one generic, catch-all paragraph added to cover higher capacity alternatives, e.g.: 

[0100] As the negative electrode active material, other than the above carbon materials, an alloy-based material which enables a charge-discharge reaction by an alloying and dealloying reaction with carrier ions can be used. In the case where carrier ions are lithium ions, for example, a material containing at least one of Mg, Ca, Al, Si, Ge, Sn, Pb, As, Sb, Bi, Ag, Au, Zn, Cd, Hg, and In can be used as the alloy-based material. Such metals have higher capacity than graphite. In particular, silicon has a significantly high theoretical capacity of 4200 (e.g., see [0100] of Ikenuma)

However, Ikenuma provides no discussion at all with regard to the complexities that would naturally be faced in swapping out graphite (very low volume changes at lithiation) to such higher capacity materials that experience electrode-destroying levels of volume. For this reason, Ikenuma’s disclosure here amounts to a discussion of mere alternative possibilities, without reaching the enablement threshold of forming functional electrodes using such high-expanding active materials, as noted in other responses submitted by the Applicant earlier in the prosecution of the subject application. 
The Examiner acknowledges that “Ikenuma does not disclose the plurality of active material particles exhibit an average particle size in the range from about 0.2 microns to about 10 microns, an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of the Li-ion battery cell, and an average areal capacity loading in the range of about 3 mAh/cm? to about 12 mAh/cm’ as claimed.” (e.g., see Pages 17- 18 of the Office Action) The Examiner now cites to Li to cure these deficiencies of Ikenuma, e.g.:
As to the feature of, “the plurality of active material particles exhibit an average volume expansion in the range of about 8 vol. % to about 180 vol% during one or more charge-discharge cycles of a Li-ion battery cell,” the feature is considered met by Li based on the at least Figure 4a-4b of Li which is a diagram (Fig. 4a) and in situ TEM observation (Fig. 4b) of graphene cage Si lithiation/de-lithiation with the Si microparticle graphene cage outlined which remains intact throughout the process (P13, 45) ... ... It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the graphene-encapsulated SiMP particles of Li for the plurality of active material particles of Ikenuma having the above attributes given Li teaches that the particles have outstanding battery performance including long cycling stability and high areal/specific capacity (P28, 47, 51-52) with cycling stability and rate performance among the best reported for microscale Si to date (P48). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved ... Thus, the finding of obviousness is two-fold in that the selection of a known material (Li’s graphene-encapsulated SiMP active material particles) for the active material particles of Ikenuma) is considered prima facie obvious given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). (e.g., see Pages 19-22 of the Office Action) 

The Applicant respectfully submits that the carbon-based active material particles of Ikenuma and the SiMPs of Li are fundamentally different in nature, and swapping out one for the other is not a “simple substitution” as alleged by the Examiner. For example, Li’s SiMPs are specifically designed so as to omit the conductive additives used by Ikenuma, e.g.: 
[0010] ... Conductive additives are unnecessary even for thick electrodes due to the graphene cage's high electrical conductivity ... 

[0028] ... Without the use of conductive additives, graphene-encapsulated SiMP exhibits the longest cycle life (e.g., at least about 85% capacity retention after 300 cycles) and highest areal capacity (e.g., at least about 5.2 mAh/cm2) reported for microscale Si ... 
[0034] ... The anode 104 can be substantially devoid of conductive additives ... 
[0042] ... The electrically conductive graphene-encapsulated SiMP can allow electrical connectivity through even thick electrodes constructed free of any conductive additives. 
[0047] ... Specifically, the following can be achieved: (1) long cycling stability, (2) high areal/specific capacity, and (3) high initial and later-cycle Coulombic efficiency without using any conductive additives ... 
[0048] ... Furthermore, this is achieved without the use of any conductive additives, displaying the excellent electrical conductivity of the graphene cage ... 
[0050] ... Achieving high-areal-capacity cycling without using any conductive additives is further indication of the graphene cage's intrinsic electrical conductivity and mechanical strength. 
[0058] ... This obviates the need for conductive additives in electrochemical cells, and it also affords great rate performance (See FIG. 14)...(e.g., see [0010]-[0058] of Li)

In this regard, the Applicant particularly directs the Examiner to FIG. 5(a) and 5(f), where it can be seen clearly that the SiMPs deployed in conjunction with carbon black conductive additives exhibit particularly poor performance.
Hence, in combination with Ikenuma, at the very least, there are strong suggestions from Li to remove the conductive additives described in Ikenuma (it is possible even that the conductive additives described in Ikenuma would need to be removed to produce an electrode that is operable at all).
For these reasons, the combination of Ikenuma and Li does not fairly suggest an electrode that both a “conductive interlayer” and “electrode active material layer” with respective conductive additives deployed in combination with a “plurality of active material particles exhibiting an average particle size in the range from about 0.2 microns to about 10 microns, an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell, and an average areal capacity loading in the range of about 3 mAh/cm? to about 12 mAh/cm”” as recited in independent claim 1.

In view of the above-remarks, the Applicant respectfully submits that the above-noted independent claims are allowable over the cited art of record. The claims dependent thereon are likewise allowable over at least by virtue of their dependence upon one of the above-noted independent claims. Moreover, these claims recite additional subject matter, which is not believed suggested by the cited art taken either alone or in combination.
Applicant regards Ikenuma’s disclosure of silicon to be contained in “one generic, catch-all paragraph” MPEP 2123 I states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). (emphasis added by Examiner).
The Examiner also notes that, similar to Ikenuma, the instant application is almost exclusively drawn to an electrode using silicon as its active material, with a few “generic, catch-all” paragraphs added to cover the broad array of “composite particles comprising an alloying-type active material” that achieve a required average volume expansion and average areal capacity.  
The Examiner swapped a taught Si-based material of Ikenuma with the Si-based material of Li (graphene-encapsulated SiMP), therefore it is indeed a simple substitution.
Further, while Li teaches conductive additives can be omitted, it does not teach away as argued from using conductive additives alongside the graphene-encapsulated SiMPs. 
Applicant points to FIG. 5(a) and 5(f) of Li and states SiMPs deployed in conjunction with carbon black conductive additives exhibit particularly poor performance, however in this case the carbon black conductive additives were used in conjunction with a bare SiMP not in conjunction with a graphene-encapsulated SiMP and there is nothing to 
Further, P20 of Li teaches carbon black conductive additives can be added to improve electrical connectivity between particles. Therefore, even though Li teaches embodiments in which the active material layer can be devoid of conductive additives when using the graphene-encapsulated SiMPs, this does not amount to “teaching away” given "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton,  391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123).  Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   Accordingly, one having ordinary skill in the art does not find “strong suggestions from Li to remove the conductive additives described in Ikenuma,” as argued, and would immediately recognize the advantages of utilizing conductive additives as taught by Ikenuma (improving electrical connectivity between particles).  Furthermore, the argument that “it is possible even the conductive additives described in Ikenuma would need to be removed to 
As such, the 103 rejection is maintained and has been updated to reflect the amendments to the claims. 

Claim Status
Claims 1-22 are currently pending.
Claims 19-20 stand withdrawn.
Claims 1, 19, and 22 have been amended.
Claims 1-18 and 21-22 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The rejection of claim 1, and thus dependent claims 2-18 and 21-22, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional features/results claimed as underlined of:
an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell…”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
MPEP 2164.08(a) notes the following:
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. (Emphasis mine)

While not means-plus-function limitations, the claims depend on recited properties and thus a fact situation comparable to Hyatt us presented given the claims covers every conceivable composition for achieving the stated properties while the specification discloses only those known to the inventor. MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection. The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991). In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
sufficient to support its all encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. .. . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them. 

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all plurality of active material particles that exhibit an average volume expansion in the range and at the time or times specified. 

See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); 
In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing). 
Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all plurality of active material particles that exhibit an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell (claim 1).
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the.... lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.). The Federal Circuit has 
In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003). 
Further, as recognized by Applicant in the response filed 10/13/2021, MPEP 2121 details that:
…The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003)... 

One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

For example, it is not clear due to the breadth of the claims what is required in terms of chemical composition, particle size, processing steps, etc. that provides for a plurality of active material particles that exhibit the results claimed of exhibiting an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell. It is further not clear in what type of Li-ion battery the above results are obtained, the structure and composition required of the electrolyte, separator, and cathode to achieve the results obtained, and the overall charge/discharge parameters (e.g., rate of charge/discharge, amount of current/voltage applied during charging cycle, etc.) required to achieve the results obtained. Applicant’s own disclosure notes the following:

    PNG
    media_image2.png
    212
    490
    media_image2.png
    Greyscale

2) and even more so if it is high (e.g., about 4-10 mAh/cm2).” Thus, the breadth of the all-encompassing claims militates against a finding of enablement.
As to the factors B and E, the fields of material science and electrochemistry are unpredictable arts. Thus using a plurality of active material particles that exhibit a volume expansion range and given time or times aside from those that have been optimized experimentally may present different problems. As such one of ordinary skill in the art would not know what problems might arise when formulating a plurality of active material particles with the results claimed. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223- 24, 169 USPQ 367, 369-70 (CCPA 1971), stated:
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim.
As such, the instant scenario in which Applicant claims an all-encompassing claim for a plurality of active material particles that exhibit a specific volume expansion range would require undue experimentation to achieve in terms of selection and/or creation of a given chemical composition that achieves the results. Thus, the all-encompassing claim in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement.

As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification does not provide any specific example with data pertaining to the obtained capacity loading and volume expansion ranges at the given times (during a first charge-discharge cycle and during a subsequent charge-discharge cycle) such that one skilled in the art could utilize the example to know how to make and/or use a Li-battery electrode comprising an electrode active material layer with a plurality of active material particles exhibiting the volume expansion ranges at the given times. While broadly disclosing a myriad of materials for the active material, binders, and conductive additives, there is not a specified example or general guidance of amounts and types of these materials that will achieve the results claimed. [0093] - [0094] of the PGPUB is the closest to a Li-ion battery electrode example in terms of comprising “volume-changing Si-containing (nano)composite particles, SWCNTs (as conductive additives, e.g., at about 0.13 wt. % relative to all solids in the anode), other conductive carbon and a polymer binder” and “volume-changing Si-containing (nano)composite active particles is not detailed or known; the amounts of the active particles and binder is not disclosed; the volume expansion at given times is not disclosed such that it is clear that this composition achieves the results claimed; and the method of making is not detailed.
In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). This is because it is not reasonably predictable from the disclosure of one species, what other species will work. In the instant scenario, the disclosure does not provide any species or working examples of a specified composition with amounts and method of making that achieves the specified results claimed. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

2) and even more so if it is high (e.g., about 4-10 mAh/cm2)” ([0045]).  It is thus concluded that the all-encompassing claim directed to achieving specified results for which there is no example or specific guidance in a field that is unpredictable militates against a finding of enablement. A person skilled in the art could not use the genus as a whole without undue experimentation. 
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on determining an active material coating composition and method of making same that achieves the capacity loading claimed in conjunction with determining active material particle that exhibits volume expansions at given times and contribute to achieving the capacity loading claimed for which there is no example or explicit guidance as to how to achieve said results. Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.


The rejection of claim 1, and thus dependent claims 2-18 and 21-22, claim 7, and thus dependent claims 8-9, and claims 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
Claim 1 recites the ambiguous, non-definitive functional features as underlined of:
“…the plurality of active material particles exhibiting…an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell…”
As noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The above underlined functional features do not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the functional claim language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
For example, it is not clear from the claim terms what is required in terms of chemical composition, particle size, processing steps, etc. that provides for a plurality of active material particles that exhibit the results claimed of exhibiting an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of a Li-ion battery cell. The answers are not clear from the claims terms or the disclosure, therefore the claim is rendered indefinite. 

Claims 1, 7, and 14-15 each recite ranges in conjunction with the term “about” rendering the claims indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "about" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)]. It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow,” "of the order of,” "the order of about 5mm," and "substantial portion” were held to be indefinite because the specification lacked some standard for measuring the degrees intended. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. In the instance scenario, there specification fails to make clear what would or would not be covered by the ranges in conjunction with the term about. There is not any disclosure of how much the range may vary from the endpoints, and no examples of materials outside the endpoint examples.


This claim recites a limitation including ambiguous results that are not part of the final product and the claim terms do not make clear what is or is not required of the electrode to meet this limitation. Would this feature occur at any point in time of the electrode’s life span (i.e, pre-discharge; the 5th cycle, the 400th cycle, etc.)? Are there specific charge/discharge requirements to obtain these results?  Is there a method of manufacturing that is required to obtain these results? Would any conductive interlayer meeting the only requirements of “including first conductive additives and a first polymer binder” meet the feature claimed or are there specific compositional requirements?  The answers are not clear from the claims terms or the disclosure, therefore the claim is rendered indefinite.
Appropriate correction is required. 

Claim 1, and thus dependent claims 2-18 and 21-22, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an alloying-type active material”. The use of the word “type” renders this claim indefinite.
Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey.  

Claim Rejections - 35 USC § 103
Claims 1-6, 10, 12, 15-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1).
Regarding claim 1, Ikenuma discloses an electrode (negative electrode 307 in Fig. 11A-11B) utilized for a power storage device in which the carrier ions are lithium ions (P104) (i.e., “a Li-ion battery electrode”) comprising: a current collector, a conductive interlayer (first electrode layer) arranged on the current collector, the conductive interlayer including first conductive additives and a first polymer binder (first binder and a conductive particle); and an electrode active material layer (second electrode layer) arranged on the conductive interlayer, the electrode active material layer including a plurality of active material particles mixed with a second polymer binder and second conductive additives (second binder, an active material, and a conductive additive, P19, 85, 89, 117, 146-148).
Ikenuma does not disclose the plurality of active material particles are composite particles comprising at least an alloying-type active material and exhibit an average particle size in the range from about 0.2 microns to about 10 microns, an average volume expansion in the range of about 8 vol. % to about 180 vol. % during one or more charge-discharge cycles of the 2 to about 12 mAh/cm2 as claimed.
In the same field of endeavor, Li teaches analogous art of a Li-ion battery electrode (P4, 34, 59) comprising an analogous electrode active material layer coated on a copper foil current collector (P59), the electrode active material layer comprising a plurality of active material particles (graphene-encapsulated Si microparticle or “SiMP”, speaking on the limitation “composite particles comprising at least an alloying-type active material”) that have outstanding battery performance including long cycling stability and high areal/specific capacity (P28, 47, 51-52) with cycling stability and rate performance among the best reported for microscale Si to date (P48).  
The plurality of active material particles (graphene-encapsulated SiMP) may have sizes of about 200 nm (=0.2 μm) to about 10 μm (P30), and thus intrinsically have an average particle size of or within this range, thereby establishing a prima facie case of obviousness for the claimed range of an average particle size in the range from about 0.2 microns to about 10 microns [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)].  The average area capacity is disclosed as at least about 5.2 mA/cm2 (P28, 36), thereby establishing a prima facie case of obviousness for the claimed range of “an average areal capacity loading in the range of about 3 mAh/cm2 to about 12 mAh/cm2” [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)].  
As to the feature of, “the plurality of active material particles exhibit an average volume expansion in the range of about 8 vol. % to about 180 vol% during one or more charge-discharge in situ TEM observation (Fig. 4b) of graphene cage Si lithiation/de-lithiation with the Si microparticle graphene cage outlined which remains intact throughout the process (P13, 45):

    PNG
    media_image3.png
    522
    763
    media_image3.png
    Greyscale

Li teaches that while the SiMP appears to expand slowly until the interior silicon particle finally fractures, the graphene cage preserves its structural integrity throughout the process (P45), and as clearly shown be the TEM image, the overall graphene-encapsulated SiMP undergoes minimal volume expansion during at least one charge-discharge cycle.  A best estimate by the Examiner would be 15% volume expansion by overlying the non-lithiated particle on the lithiated particle as done below in Fig 4b:

    PNG
    media_image4.png
    308
    737
    media_image4.png
    Greyscale

Regardless of what the exact volume expansion value is (5 vol.%, 10 vol. %, 15 vol. %, 20 vol%, 30 vol. %, etc.), it is either some value that is within the range claimed (“about 8 vol. % to about 180 vol%”) such that it anticipates the range claimed, or is a value close enough to the range claimed to establish a prima facie case of obviousness (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985):  “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”  MPEP § 2144.05.
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the graphene-encapsulated SiMP particles of Li for the plurality of active material particles of Ikenuma having the above attributes given Li teaches that the particles have outstanding battery performance including long cycling stability and high areal/specific capacity (P28, 47, 51-52) with cycling stability and rate performance among the best reported for microscale Si to date (P48).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.
Thus, the finding of obviousness is two-fold in that the selection of a known material (Li’s graphene-encapsulated SiMP active material particles) for the active material particles of Ikenuma) is considered prima facie obvious given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).

Regarding claim 2, Ikenuma further discloses wherein the first polymer binder comprises at least one component of the second polymer binder in that they both may be polyvinyl alcohol (PVA) (P18, 89). 

Regarding claim 3, Ikenuma further discloses wherein the first conductive additives comprise at least one component of the second conductive additives in that they both may be carbon nanotubes (P91, 120). 

Regarding claim 4, modified Ikenuma meets the limitation wherein the plurality of active material particles comprise Si in that the active material particles are the graphene-encapsulated SiMP particles of Li (see rejection of claim 1 above). 

claim 5, Ikenuma further discloses wherein the electrode active material layer comprises water-soluble or water-dispersible binders in that the second polymer binder may be polyvinyl alcohol (PVA, P18, 89), and PVA is intrinsically water-soluble. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).

Regarding claim 6, modified Ikenuma meets the limitation wherein the electrode active material layer comprises a plurality of binder components (such as monomers and functional groups that would make up the polymers disclosed to be the second polymer binder in P89-90).

Regarding claim 10, Ikenuma further discloses the second conductive additives can include carbon nanotubes (P91, P120) which are intrinsically one of the claimed options (single walled, double-walled and/or multi-walled carbon nanotubes) given there are no other options.

Regarding claim 12, Ikenuma further discloses the first conductive additives can include carbon nanotubes (P91, P120) which are intrinsically one of the claimed options (single walled, double-walled and/or multi-walled carbon nanotubes) given there are no other options.

Regarding claim 15, While modified Ikenuma is silent as to the feature of wherein, upon separation of the current collector from the conductive interlayer, Raman spectroscopy mapping detects at least about 2 times more conductive additives on an exposed surface of the separated current collector or an exposed surface of the separated conductive interlayer than a top surface 
"Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II). 
Therefore, since modified Ikenuma teaches a structure that is substantially the same composition of the conductive interlayer of claim 1, it is considered intrinsic to the composition that upon separation of the current collector from the conductive interlayer, Raman spectroscopy mapping would detect at least about 2 times more conductive additives on an exposed surface of the separated current collector or an exposed surface of the separated conductive interlayer than a top surface of the electrode active material layer.

Regarding claim 16, Ikenuma further discloses the thickness of the conductive interlayer is preferably 1000 nm or less (P82), and thus intrinsically the average thickness of the conductive interlayer is a thickness having this range or lying inside this range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)  

Regarding claim 18, Ikenuma discloses a battery (coin-type storage battery 300 in Fig. 11A-11B) comprising the battery electrode of claim 1 utilized for a power storage device in which the carrier ions are lithium ions (P104) (i.e., “a Li-ion battery”). 

claim 21, modified Ikenuma meets the limitation wherein the plurality of active material particles is a plurality of composite active material particles that each include  porous material and Si nanoparticles (shown in annotated Fig. 2(a) of Li below).

    PNG
    media_image5.png
    276
    648
    media_image5.png
    Greyscale

Annotated Li Fig. 2(a)

Regarding claim 22, Ikenuma discloses wherein the conductive interlayer comprises carbon black, carbon nanotubes, carbon fibers, nanowires, or a combination thereof (P91).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) as applied to claim 1, and further in view of Kashiwazaki et al (US 20110052985 A1).
Regarding claim 7, modified Ikenuma is silent to the limitation wherein at least one of the plurality of binder components comprises particles or fibers of an elastomeric material with a maximum elongation in the range from about 50 % to about 5,000 % 
In the same field of endeavor, Kashiwazaki teaches analogous art of a binder (305 in Fig. 3, the binder is represented in Fig. 3 as multiple white ovals therefore one of ordinary skill in the 
Kashiwazaki further teaches production examples of a negative electrode structure including binders as shown in Table 1 (P162-164) wherein binders A2-A5 are made of a polyamide imide and have break elongations of 51%, 109%, 110%, and 60%, respectively, (P166, Table 1 after P166), thereby anticipating the claimed range.
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP § 2131.03
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize polyamide imide binders A2-A5 of Kashiwazaki for the second polymer binder, and thereby the plurality of binder components, of Ikenuma having the above maximum elongations of 51%, 109%, 110%, and 60%, respectively (anticipating the claimed range of “maximum elongation in the range from about 50 % to about 5,000 %”), given Kashiwazaki teaches that a binder with a break elongation in the range 20% or more or 120% or less would be able to stand against the expansion of the active material particles when the battery is charged and the resistances of the electrode structure in which the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) and Kashiwazaki et al (US 20110052985 A1) as applied to claim 7, and further in view of Niwa et al (US 20130029222 A1).
Regarding claim 8, modified Ikenuma (Kashiwazaki) teaches the above polyamide imide binder particles (examples A2-A5) having maximum elongation values that anticipate the range claimed (see the rejection of claim 7); however, modified Ikenuma is silent to the limitation wherein the particles or fibers of the elastomeric material comprise around 60 wt. % to around 95 wt. % of all binder in the electrode active material layer.  
Niwa further teaches analogous art of an electrode for a lithium-ion battery including polyamide-imide resin, wherein if a binder resin includes a polyamide-imide resin in an amount of 50% by mass or more when the entire binder resin is taken as 100% by mass, it is possible to effectively upgrade the binding property of active material onto current collectors (P91), thereby establishing a prima facie case of obviousness for the claimed range of “wherein the particles or fibers of the elastomeric material comprise around 60 wt. % to around 95 wt. % of all binder in the electrode active material layer” [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)].  

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Thus, the finding of obviousness is two-fold in that the amount of polyamide-imide resin is a result-effective variable that is up to one of ordinary skill in the art to decide based on the amount of binding one desires the electrode layer to exhibit to the current collector. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) and Kashiwazaki et al (US 20110052985 A1) as applied to claim 7, and further in view of Mochizuki et al (US 20200235425 A1).
Regarding claim 9, modified Ikenuma is silent to the limitation wherein a smallest average dimension of the particles or fibers of the elastomeric material ranges from around 30 nm to around 600 nm.
In the same field of endeavor, Mochizuki teaches an average particle size of binder particles is preferably 50 nm or more and 500 nm or less (a range that lies within, and therefore anticipates, the claimed range of 30 nm to 600 nm, P96). Mochizuki teaches by adjusting the size of the binder particles to be in the above-described range, the contact area between the polymer forming the binder particles and the solid particles and the like can be reduced within a range where strong binding properties do not deteriorate, and the resistance can be reduced (P96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mochizuki within 
While Mochizuki does not explicitly state these dimensions are the smallest average dimensions of the particles or fibers of the elastomeric material, one of ordinary skill in the art would understand that if all particles fall within the above range, then the smallest average dimensions of the particles or fibers of the elastomeric material would also fall within this range. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) as applied to claim 10 and 12 respectively, and further in view of Kim et al (US 20120107683 A1).
Regarding claim 11, Ikenuma further discloses the second conductive additives can include carbon nanotubes (P91, P120), however does not disclose wherein a weight fraction of all carbon nanotubes of the second conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer. 
In the same field of endeavor, Kim teaches single-walled, double-walled, and multi-walled carbon nanotubes may be used as a carbon nanotube component in an electrode active material composite (P55). Kim teaches an electrode active material composite preferably has carbon nanotubes present in an amount of about 0.01 to about 20 parts by weight based on 100 parts by weight of the total weight of the nanoparticles within the composite and electrode active material composites containing carbon nanotubes in said range have high electric conductivities (P57), thereby establishing a prima facie case of obviousness for the claimed range of “a weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery electrode of modified Ikenuma and provided the second conductive additives within the claimed range with the expectation the battery electrode would be able to achieve a high electric conductivity. 

Regarding claim 13, Ikenuma further discloses the first conductive additives can include carbon nanotubes (P91, P120), however does not disclose wherein a weight fraction of all carbon nanotubes of the first conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer.
Kim teaches single-walled, double-walled, and multi-walled carbon nanotubes may be used as a carbon nanotube component in an electrode active material composite (P55). Kim teaches an electrode active material composite preferably has carbon nanotubes present in an amount of about 0.01 to about 20 parts by weight based on 100 parts by weight of the total weight of the nanoparticles within the composite and electrode active material composites containing carbon nanotubes in said range have high electric conductivities (P57), thereby establishing a prima facie case of obviousness for the claimed range of “a weight fraction of all carbon nanotubes of the first conductive additives ranges from around 0.1 wt. % to around 5 wt. % of the electrode active material layer” [In the case where the claimed ranges "overlap or lie 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery electrode of modified Ikenuma and provided the first conductive additives within the claimed range with the expectation the battery electrode would be able to achieve a high electric conductivity. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) as applied to claim 1, and further in view of Abdelsalam et al (US 20150280221 A1).
Regarding claim 14, modified Ikenuma is silent to wherein a first weight fraction of the first conductive additives in the conductive interlayer exceeds a second weight fraction of the second conductive additives in the electrode active material layer by at least about 2 times.
In the same field of endeavor, Abdelsalam teaches a li-ion battery electrode (Abstract, P2, 143, 272) comprising a current collector (conductive anode current collector layer, 201 in Fig. 2a for example, [0103]), a conductive interlayer arranged on the current collector (first composite anode layer, 203a in Fig. 2a for example, P103), and an electrode active material layer arranged on the conductive interlayer (second composite anode layer, 203b in Fig. 2a for example, P103). Abdelsalam teaches the conductive interlayer includes first conductive additives (non-active conductive material of 203a) and a first polymer binder (binder of 203a, “203a … contains at least a binder and particles of one or more electroactive materials”, P104, 107). Abdelsalam discloses the electrode active material layer including a plurality of active material particles 
Abdelsalam further teaches the conductivity of the conductive interlayer is higher than the conductivity of the electrode active material layer (P129). Abdelsalam further discloses the thickness of the electrode active material layer is thinner than the conductive interlayer (P157).  Conductivity intrinsically depends on both composition and thickness/length given R = (l/A) p where R = resistance (reciprocal of conductivity), l is distance, A is the area of the sample, and p is the specific resistance.  Thus, Abdelsalam teaches increasing conductivity of the conductive interlayer and decreasing the thickness of the electrode active material layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching from Abdelsalam within the battery electrode of modified Ikenuma to optimize a content of first conductive additives within a conductive interlayer in order to maximize conductivity while minimizing the thickness, and subsequently second conductive additives as well as other components, of an electrode active material layer to arrive at an appropriate or optimum first weight fraction of the first conductive additives in the conductive interlayer and second weight fraction of the second conductive additives in the electrode active material layer given:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al (US 20150111101 A1) in view of Li et al (US 20160365573 A1) as applied to claim 1, and further in view of Shiozaki et al (US 20040234857 A1).
Regarding claim 17, Ikenuma discloses the current collector can have a foil-like shape (P88), however is silent to the thickness of the current collector.
In the same field of endeavor, Shiozaki teaches a lithium secondary battery according to the invention is produced preferably by a method which comprises superposing a separator for the lithium secondary battery, a positive electrode, and a negative electrode, infiltrating an electrolyte thereinto, for example, before or after the superposition, and finally sealing the case with a sheathing material ([P152). Shiozaki teaches using collectors having a thickness of 1 to 100 micron and preferred current collectors are a copper foil, nickel foil, and iron foil, which are excellent in reduction resistance and conductivity and are inexpensive (P137), thereby establishing a prima facie case of obviousness for the claimed range of “a thickness in the range from around 4 micron to around 15 micron” [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Shiozaki within the battery electrode of modified Ikenuma and provided a current collector of copper foil, nickel foil, or iron foil. These modifications would be made with the expectation that the battery electrode would achieve a reduction in resistance, excellent conductivity, and a reduction in manufacturing cost. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729